902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven W. KELLETT, Petitioner-Appellant,v.Richard S. LINDLER, Respondent-Appellee.
No. 89-6898.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 16, 1990.Decided April 20, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry Michael Herlong, Jr., United States Magistrate.  (C/A 89-2086-3)
Steven W. Kellett, appellant pro se.
Donald John Zelenka, Office of the Attorney General of South Carolina, Columbia, S.C., for appellee.
D.S.C.
DISMISSED.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Steven W. Kellett, a South Carolina prisoner, appeals the magistrate's report and recommendation that summary judgment be granted the defendant named in Kellett's 28 U.S.C. Sec. 2254 petition.  We dismiss for lack of jurisdiction.


2
The decisions of a magistrate may not be appealed directly to this Court unless the parties have consented to have a magistrate conduct all proceedings pursuant to 28 U.S.C. Sec. 636(c)(1).  Otherwise, if a party is dissatisfied with the magistrate's ruling, the proper procedure is to appeal to the district court.   Gleason v. Secretary of Health and Human Services, 777 F.2d 1324 (8th Cir.1985);  Geany v. Carlson, 776 F.2d 140 (7th Cir.1985);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984);  Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir.1984);  Alaniz v. California Processors, Inc., 690 F.2d 717, 720 (9th Cir.1982).


3
As there is no evidence that the parties in this case are proceeding under Sec. 636(c)(1), the magistrate's order is not appealable to this Court.  We therefore deny a certificate of probable cause to appeal and dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
DISMISSED.